Name: Commission Regulation (EEC) No 419/83 of 22 February 1983 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 2 . 83 Official Journal of the European Communities No L 51 / 11 COMMISSION REGULATION (EEC) No 419/83 of 22 February 1983 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 25 February 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 February 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 323, 19 . 11 . 1982, p . 8 . No L 51 / 12 Official Journal of the European Communities 24 . 2 . 83 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-1 5 | 07.01 A II New potatoes 1 122 201,58 56,85 161,25 17,14 32798 62,85 15,31 1.12 07.01-21 1 07.01-22 1 07.01 B I Cauliflowers 1673 300,02 85,00 240,90 25,53 49107 93,66 21,50 1.14 07.01-23 07.01 B II White cabbages and red cabbages 363 65,22 18,54 52,58 5,57 10639 20,34 4,92 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 2145 385,2 1 108,65 308,13 32,76 62673 120,11 29,26 1.20 07.01-31 1 07.01-33 J 07.01 D I Cabbage lettuce 4019 721,61 203,53 577,23 61,38 117406 225,01 54,82 1.22 ex 07.01-36 ex 07.01 D II Endives 1029 184,80 52,12 147,82 15,72 30067 57,62 14,04 1.28 07.01-41 1 07.01-43 I 07.01 F I Peas 5111 917,66 258,83 734,04 78,05 149302 286,13 69,72 1.30 07.01-45 1 07.01-47 | 07.01 F II Beans (of the species Phaseolus) 8 767 1 573,98 443,95 1 259,05 133,88 256086 490,79 119,58 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1867 335,23 94,55 268,15 28,51 54542 104,53 25,47 1.40 ex 07.01-54 ex 07.01 G II Carrots 473 85,66 24,78 68,85 7,18 13 862 27,33 5,77 1.50 ex 07.01-59 ex 07.01 G IV Radishes 5192 932,31 262,96 745,76 79,30 151686 290,70 70,83 1.60 07.01-63 ex 07.01 H Onions (other than sets) 748 134,42 37,91 107,53 11,43 21871 41,91 10,21 1.70 07.01-67 ex 07.01 H Garlic 9160 1 644,53 463,85 1 315,48 139,89 267564 512,78 124,94 1.74 ex 07.01-68 ex 07.01 IJ Leeks 843 151,35 43,01 122,01 12,93 24688 47,21 11,42 1.80 07.01 K Asparagus : l \ \ l 1.80.1 ex 07.01-71  green 32093 5761,87 1 625,18 4609,00 490,12 937451 1 796,63 437,78 1.80.2 ex 07.01-71  other 21 836 3915,80 1 109,37 3144,20 333,33 640 929 1 222,40 280,63 1.90 07.01-73 07.01 L Artichokes 2222 399,04 112,55 319,20 33,94 64923 124,42 30,31 1.100 07.01-75 1 07.01-77 [ 07.01 M Tomatoes 2668 479,02 135,11 383,17 40,74 77936 149,36 36,39 1.1 10 07.01-81 1 07.01-82 | 07.01 P I Cucumbers 5242 941,25 265,48 752,92 80,06 153141 293,49 71,51 1.1 12 07.01-85 07.01 Q II Chantarelles 31493 5 647,55 1 600,00 4534,71 480,74 924379 1 763,01 404,75 1.118 07.01-91 07.01 R Fennel 1453 261,01 73,62 208,78 22,20 42466 81,38 19,83 1.120 07.01-93 07.01 S Sweet peppers 3 701 664,53 187,43 531,57 56,52 108119 207,21 50,49 1.130 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 2969 533,19 150,39 426,51 45,35 86750 166,25 40,51 1.140 07.01-96 ex 07.01 T Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) 1708 306,69 86,50 245,32 26,08 49899 95,63 23,30 1.150 ex 07.01-99 ex 07.01 T Celery stalks and leaves 2482 445,65 125,70 356,48 37,90 72507 138,96 33,86 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 3 674 659,60 186,04 527,62 56,10 107317 205,67 50,11 2.10 08.01-31 ex 08.01 B Bananas, fresh 2046 367,43 103,63 293,92 31,25 59782 114,57 27,91 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 3 567 639,67 181,90 514,01 53,79 104781 199,75 45,03 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 5330 956,95 269,91 765,48 81,40 155696 298,39 72,70 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 7981 1 432,94 404,17 1 146,22 121,89 233137 446,80 108,87 2.50 08.02 A I Sweet oranges, fresh : Illili||li \\ 2.50.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 2476 444,57 125,39 355,62 37,81 72332 138,62 33,77 08.02-16 \\ IIli || 24. 2 . 83 Official Journal of the European Communities No L 51 / 13 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF f Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines , Navelates , Salustianas, Vernas , Valencia lates, Maltese, Shamoutis , Ovalis , Trovita and Hamlins 1461 262,32 73,99 209,83 22,31 42680 81,79 19,93 2.50.3 08.02-05\ 08.02-09 08.02-15 08.02-19  others 1383 248,29 70,03 198,61 21,12 40 397 77,42 18,86 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines , wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29Il  Monreales and satsumas 1 553 278,97 78,68 223,15 23,73 45389 86,98 21,19 2.60.2 08.02-31\\  Mandarins and wilkings 2220 398,61 112,43 318,86 33,90 64854 124,29 30,28 2.60.3 08.02-32II  Clementines 2740 492,05 138,78 393,60 41,85 80056 153,42 37,38 2.60.4 08.02-34 1 08.02-37 1  Tangerines and others 3338 599,41 169,07 479,48 50,98 97524 186,90 45,54 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 1339 240,45 67,82 192,34 20,45 39121 74,97 18,26 2.80 ex 08.02 D Grapefruit, fresh : 2.80.1 ex 08.02-70II  white 1377 247,39 69,77 197,89 21,04 40 250 77,14 18,79 2.80.2 ex 08.02-70  pink 2615 469,50 132,42 375,56 39,93 76388 146,39 35,67 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 7245 1 300,80 366,90 1 040,52 110,65 211639 405,60 98,83 2.95 08.05-50 08.05 C Chestnuts 4338 777,61 219,85 623,50 66,30 126740 242,85 58,48 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 1917 344,28 97,10 275,39 29,28 56015 107,35 26,15 2.110 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 3011 540,59 152,47 432,42 45,98 87954 168,56 41,07 2.115 08.06-50 08.06 C Quinces 2490 446,81 127,00 360,20 38,18 72884 139,39 33,72 2.120 08.07-10 08.07 A Apricots 7235 1 298,32 369,02 1 046,66 110,95 211 783 405,05 98,00 2.130 ex 08.07-32 ex 08.07 B Peaches 6 835 1 227,17 346,13 981,63 104,38 199 659 382,64 93,23 2.140 ex 08.07-32 ex 08.07 B Nectarines 9990 1 793,68 505,92 1 434,78 152,57 291 829 559,29 136,28 2.150 08.07-51 1 08.07-55 | 08.07 C Cherries 4191 758,00 219,63 608,53 63,82 123 559 242,40 51,24 2.160 08.07-71 1 08.07-75 ( 08.07 D Plums 3 976 713,99 201,38 571,13 60,73 116166 222,63 54,24 2.170 08.08 - 11 1 08.08-15 I 08.08 A Strawberries 16193 2907,32 820,03 2325,60 247,30 473018 906,54 220,89 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 8 857 1 588,37 450,00 1 275,38 135,20 259 981 495,84 113,83 2.180 08.09-11 ex 08.09 Water melons 1 951 350,30 98,80 280,21 29,79 56994 109,23 26,61 2.190 08.09-19 ex 08.09 Melons (other than water melons) 4036 724,72 204,41 579,71 61,64 117911 225,97 55,06 2.195 ex 08.09-90 ex 08.09 Pomegranates 2419 433,69 122,61 347,73 36,97 70 685 135,44 32,62 2.200 ex 08.09-90 ex 08.09 Kiwis 11 957 2146,74 605,50 1 717,21 182,61 349 273 669,38 163,10 2.205 ex 08.09-90 ex 08.09 Medlars 4312 773,39 219,10 621,00 65,83 126 587 241,43 55,42